Case 21-12317-EPK Doc1 Filed 03/10/21 Pagelof5

  

Be rem Me ens 17,0 eee

 

United States Bankruptcy Court for the:

 

Southern District o¢ Florida _
(State}
_ Case number tt knowns: Chapter__ 7

(2 Check if this is an
amended filing

Official Form 205
Involuntary Petition Against a Non-Individual 12H6

Use this form to hagin a bankruptcy case against a non-individual you allege to be a debtor Subject to an irivoluntary case, If you want to begin
@ case against an individual, use the lnvoluntary Petition Against an Individual (Official Form 105). Be as complete and accurate as possible. tf
more space is needed, attach any additional sheets to this form. On the top of any additional pages, write debtor's name and case number (if
known).

 

BE cone, the Chapter of the Bankruptcy Code Under Which Petition is Filed

 

 

 

1. Chapter of the Check one:
Bankruptcy Code
XK) chapter 7
C) Chapter 11
EE Identify the Debtor
2. Debtor's name Hellenic Petroleum LLC
3. Other names you know N/A

 

the debtor has used in
the last 8 years

Include any assumed
names, trade names, or
doing business as names.

 

 

4. Debtor's federal
Emptoyer Identification = ©] unknown

- Number (EIN) 81.4 208066
aN Or
Principat place of business Malling address, if different

& Debtor's address

7000 W. Palmetto Park Road

 

 

 

 

Number Street Number Street
Ste. 302

P.O. Box
Boca Raton FL 33433

 

 

 

City State 21P Code City State ZIP Code

Location of principat assets, if difforent from
principal place of business

Palm Beach
County Number Street

 

 

 

 

 

City State ZIP Code

Official Form 205 involuntary Petition Against a Non-lndividual page 1

 
Case 21-12317-EPK Doc1 Filed 03/10/21 Page2of5

 

 

 

Debter Hellenic Petroleum LLC Case number itiaosn
Name
6. Debtor's website (URL) www. hellenicpetroleumlic.com
7. Type of debtor A Comoration (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP)

CJ partnership (excluding LLP)

 

Q Other type of debtor. Specify:

8. Type of debtor's

 

 

 

business Check one:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))

Q Single Asset Real Estate (as defined in 11 U.S.C. § 1016518)

C) Railroad (as defined in 11 U.S.C. § 101(44))

Q1 Stockbroker (as defined in 11 U.S.C. § 101(53A))

C) Commodity Broker (as defined in 14 U.S.C. § 101))

Q Clearing Bank (as defined in 11 U.S.C. § 784(3})

None of the types of business listed.
( Unknown type of business.
9. To the best of your 4 No
knowledge, are any /
bankruptcy cases Q) Yes. Debtor Reiationship a
pending by or against . ;
any partner or affiliate District Date filed aMTDO Ty Case number, if known
of this debtor?
Debtor Relationship
District Date filed Case number, if known
MM /DD/YYYY
Report About the Case
10. Venue Check one:

Pe Over the iast 180 days before the filing of this bankruptcy, the debtor had a domicile. principal piace of
business, or principal assets in this district longer than in any other district,

Oa bankruptcy case concerning debtor's affiliates, general partner, or partnership is pending in this district.

11. Allegations Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b),
The debtor may be the Subject of an involuntary case under 14 U.S.C. § 303{a).

At least one box must be checked:

®) The debtor is generally not paying its debts as they become due, unless they are the subject of a bona
fide dispute as to liability or amount.

LJ Within 120 days before the filing of this petition, a custodian, other than a trustee, receiver, or an
agent appointed or authorized to take charge of less than substantially all of the property of the
debtor for the purpose of enforcing a lien against such Property, was appointed or took possession.

12. Has there been a 29 No
transfer of any claim
against the debtor by or Cl Yes. Attach all documents that evidence the transfer and any statements required under Bankruptcy

to any petitioner? Rule 1003(a).

Official Form 205 involuntary Petition Against-a Non-individual page 2

 

 

 
Case 21-12317-EPK Doc1 Filed 03/10/21 Page 3of5

 

 

 

Debtor Hellenic Petroleum LLC Case number it cnown}
Nese
13. Each petitioner's claim Name of petitionar Nature of petitioner's claim Amount of the claim
above the value of
any lien
Pro Pretroleum LLC Money owed for Sale of Fuel $ 2,352,729.20
— “Bus interest

 

rte neti $

 

trent spa ne $

Total of petitioners’ claims $2.3 52,729.20.
Pius interes
If more space Is needed to list petitioners, attach additional sheets. Write the alleged debtor's name and the case number, if known, at
the top of each sheet. Following the format of this form, set out the information required In Parts 3 and 4 of the torm for each
additionai petitioning creditor, the petitioner's claim, the potitioner’s representative, and the petitioner's attomey. Inciude the

statement under penalty of perjury set out in Part 4 of the form, followed by each additional petitioner's (or representative's) signature,
along with the signature of the petitioner's attornay.

FREE recon: for Relief

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in cannection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 182. 1341, 1819, and 3571.

Petitioners request that an order for relief be entered against the debtor under the chapter of 11 U.S.C. specified in this petition. If a
petitioning creditor is a corporation, attach the corporate ownership statement required by Bankruptcy Rule 1010(b). if any petitioner is a
foreign representative appointed in a foreign proceeding, attach a certified Copy of the order of the court granting recognition,

! have exarnined the information in this document and have a feasonable belief that the information is true and correct.

Petitioners or Patitioners’ Representative Attorneys

Name and mailing address of petitioner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pro Petroleum, LLC Michael R. Bakst. Esq.
Name Printed name
Greenspoon Marder LLP
474 0 4th Street Firm name, if any
Number Street .
Lubbock TX 79416 525 Okeechobee Bivd., Ste. 900
Sity State ZIP Code Number Street
West Palm Beach FL 33401
Name and mailing address of petitioner's reprasantative, if any City State ZIP Code
Mark Griffin, President 561-838-4523 michael.bakst@gmlaw.com
Contact phone Email
Name
4710 4th Street Bar number 866377
Number Street
Lubbock TX T9416 State Florida
City : State ZIP Code

| declare under penalty of perjury that the foregoing is true and correct.

 

 

 

Executed on 03/1 0/21 x
MM 7 DD 4 Daz
IN . Signature of atterbey
Signature of peti or repregentfivd including representative's title Date signed 03/10/2024
MM 7 BD TW

Official Form 205 Involuntary Petition Against a Non-individual page 3

 

 

 
Case 21-12317-EPK

Hellenic Petroleum LLC
Debtor

 

Name

Name and mailing addre¢s of petitioner

 

 

 

 

 

 

 

 

 

 

Doc 1 Filed 03/10/21 Page 4of5

Case number i zsonsj

 

Printed name

 

 

 

 

 

 

 

 

 

 

Name
Firm name, if any
Number Street
Giy State DIP Code Number Street.
CH oes ean
Name and mailing address of petitioner's representative, if any “iy State aIP Code
Contact phone Email
Name
Bar number
Number Street
State
City State ZIP Code
I declare under penalty of perjury that the foregoing is true and correct.
Executed on : x*
MM /DD 7YYYY Signature of attorney
Date signed sauna
Signature of petitioner or representative, including representative's ttle MM 706 fyyyy
Name and mailing address of petitioner
Name Printed name
Firm name, if any
Number Street :
Sily State ZiP Code Number Street
Name and mailing address of petitioner's representative, if any City State 2iP Code
Contact phone Email

 

Name

 

Number Street

 

City State ZiP Code

! declare under penalty of perjury thai the foregoing is true and correct.

Executed on een
MM ODD FYYYY

x

 

Signature of petitioner or representative. including representative's title

Official Forrn 205

 

x

involuntary Petition Against a Non-individual

 

 

 

 

Bar number

State atte
Signature of attorney

Date signed

MM 7 DD 7 YYVY

page 4
Case 21-12317-EPK Doc1 Filed 03/10/21 Page5of5

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION
www. fisb.uscourts.gov

In re: Case No.:
Chapter 7
HELLENIC PETROLEUM LLC,

Alleged Debtor.

CORPORATE OWNERSHIP STATEMENT PURSUANT TO
FEDERAL RULES OF BANKRUPTCY PROCEDURE 1010(b) and 7007.1

   

 

Pursuant to Rules 1010(b) and 7007.1 of the Federal Rules of Bankruptcy Procedure, [,
Mark Griffin, President of Pro Petroleum, LLC, a Delaware limited liability company (the
“Petitioning Creditor’), a petitioning creditor in the above-captioned case, declare under penalty
of perjury that, to the best of my knowledge, information, and belief, Pro Petroleum Holdings Inc.,
and BunkerHill Holdings Company LLC, each directly owns 10% or more of any class of the
Petitioning Creditor’s equity interests; and that, while I do not believe any entities indirectly own
any of the Petitioning Creditor’s equity interests, in an abundance of caution, Iam disclosing that
BunkerHill Oil Marketing LLC, and Pilot Travel Centers LLC, may be deemed to indirectly own

10% or more of any class of the Petitioning Creditor’s equity interests.

PRO PETROLEUM, LLC

wo

Poiied Mark Sutin) / {—
Title: Presiden

Dated: March 10, 2021

 

 
